DETAILED ACTION
This Non-Final action is responsive to communications: IDS filed on 5/23/19 & 10/5/20 to the application filed on 5/23/19.

Claims 1-20 are pending. Claims 1, 8 and 15 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
4.	Claims 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/23/19 & 10/5/20 has been entered, and considered by the examiner.






Drawings
6.	The Drawings filed on 5/23/2019 have been approved.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luria (U.S. 9,852,309, published Dec. 26, 2017).
Regarding Independent claims 1, 8 and 15, Luria discloses A method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising: 
storing data type information about a set of sensitive data transmitted by a user device to an online site, wherein the information comprises a date that the set of sensitive data was sent to the online site and a set of site information pertaining to the online site, the information being stored in a data store accessible to the user device, and wherein the storing inhibits storage of the sensitive data in the data store (see abstract & col. 8 , lines ; 
subsequent to the storing, managing the data type information and the set of site information by: displaying the site information (see col. 9, lines 15-45, discloses managing the metadata via the connection profile); 
receiving a data management request at the user device (see col. 9, lines 15-45, discloses managing the metadata via the connection profile thereby receiving a particular request associated with the metadata); and 
responsively transmitting a request to the online site, wherein the request is based on the received data management request (see col. 11, lines 10-35, discloses transmitting a request to a cloud service such as google docs regarding the managed metadata to prevent collection of PII data). 

Regarding Dependent claims 2, 9 and 16, Luria discloses wherein the data store is stored on a network accessible storage device (a "cloud" storage device) that is accessed by the user's device via an online service, the method further comprising: retrieving a plurality of data fields from the online site, wherein one or more of the data fields pertains to a different portion of the sensitive data; determining the data type information based upon the retrieved data fields, wherein at least one of the data type information is selected from the group consisting of a user's name, a user's email address, a user's date of financial account number, a user's government identity number, and a user's gender; and identifying the set of sensitive data based on the determined data types Regarding Dependent claims 3, 10 and 17, Luria discloses detecting a transmission of the sensitive data from the user's device to the online site over a computer network; submitting the plurality of data fields to a trained artificial intelligence (Al) system; and receiving a response from the trained Al system indicating which of the plurality of data fields are directed to the sensitive data and the data type information that corresponds to each of the data fields that are directed to the sensitive data (see abstract & col. 8, lines 12-67, including the explanation provided in the Independent claim).Regarding Dependent claims 4, 11 and 18, Luria discloses retrieving a set of site information from the online site, wherein the retrieving includes retrieving one or more data policies from one or more pages included in the online site, wherein at least one of the data policies regards data retention and wherein at least one of the data policies regards data sharing (see abstract & col. 8, lines 12-67, including the explanation provided in the Independent claim).Regarding Dependent claims 7 and 14,  Luria discloses wherein the managing further comprises: displaying a list of a plurality of online sites on the user device, wherein the plurality of online sites includes the selected online site; receiving, from a user, a selection of the selected online site at the user device, wherein the selected online site is from a plurality of site information stored in the data store and displayed on a display of the user device, wherein each of the plurality of site information pertains to one of a plurality of online sites including the selected online site; in response to the selection, retrieving, from the data store, the data types 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Krishnamurthy et al. (U.S. Pub 2011/0126290) discloses “Tailored Protection Of Personally Identifiable Information”
Sima et al. (U.S. Pub 2007/0061877) discloses “Integrated Crawling And Auditing Of Web Applications And Web Content”
Goodman et al. (U.S. 7,660,779) discloses “Intelligent Autofill”
Criddle et al. (U.S. Pub 2007/0266079) discloses “Content Upload Safety Tool”
Devarajan et al. (U.S. 8,738,604) discloses “Methods For Discovering Sensitive Information On Computer Networks”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
4/9/2021